DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/29/2022 fails to comply with 37 CFR 1.97(c) because it lacks the fee and/or authorization to charge set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 25 and 26 are objected to because of the following informalities: claim 25 is a redundant or duplicate of claim 1; in claims 25 and 26, "flues" should be changed to --flush--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 14, 18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Trafton (2016/0099510) in view of Tanaka (JP 2013-020761).
 	Trafton discloses an electrical device with a terminal region (Figs 1-2, L2), wherein the terminal region has a single stranded wire (16) and an enclosure piece (18), the enclosure piece surrounding the stranded wire, wherein the stranded wire includes a plurality of individual wires (12), wherein the individual wires include copper ([0023], last five lines), wherein the single stranded wire has an outer insulation (14) enclosing all the individual wires, wherein the outer insulation is present in regions outside the terminal region and is at least partially removed in the terminal region, wherein the enclosure piece consists of a metallic band piece (18), wherein the enclosure piece has marginal zones that overlap ([0024]), wherein the single stranded wire is connected with the enclosure piece by thermal diffusion bonding ([0021], ultrasonic welding), wherein the overlapping marginal zones are connected to each other only through thermal diffusion bonding (i.e., piece 16 has an overlap and the whole is being subjected to ultrasonic welding, therefore the overlapping marginal zones are connected to each other only through thermal diffusion bonding), and wherein the single stranded wire terminates flush with the enclosure piece or protrudes out of the enclosure piece at both ends (re claims 1 and 25).  Trafton also discloses that the stranded wire extends through the entire terminal region (re claim 5); the stranded wire terminates flush with the enclosure piece (Figs 3 & 6) (re claim 6); the terminal region is unsoldered (re claim 10); and the terminal region is not directly fixed to another device (re claim 14).
 	Trafton does not disclose the individual wires having individual insulations, wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region (re claims 1 and 25).
 	Tanaka discloses an electrical device with a terminal region (J) comprising a stranded wire (1) which includes a plurality of individual wires (111) and the individual wires have individual insulations (111b) which are lacquer layers (enamel layers) (re claim 21), wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region (see English translation, [0021]-[0023]).
 	It would have been obvious to one skilled in the art to modify the stranded wire of Trafton to comprise individual insulations (i.e., modify the stranded wire 10 to be a Litz wire), wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region as taught by Tanaka such the modified device can be used high-frequency applications (see Tanaka, [0002]).
 	It is noted that since the modified device of Trafton comprises structure and material as claimed, it can be used or configured for direct connection with contacts of a printed circuit board (re claims 1, 18, and 25); and the terminal region can be configured for pin through hole mounting or for surface mounting (re claims 7 and 8).  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trafton in view of Tanaka as applied to claim 1 above, and further in view of Stroh et al. (2009/0218134).
 	Stroh et al. discloses an electrical device (215) comprising a terminal region (200) which is rectangular in shape having flat side surfaces.  It would have been obvious to one skilled in the art to modify the terminal region of Trafton to have a rectangular shape with flat side surfaces as taught by Stroh et al. to meet the specific use of the resulting device.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trafton in view of Tanaka as applied to claim 1 above, and further in view of Takiguchi (9672972).
 	Takiguchi discloses an electrical device with a terminal region (5a), comprising a wire (t) forming a winding (5) that is arranged on a support (3) of the device (re claim 11).  Takiguchi also discloses that the terminal region is oriented downwards (re claim 12); and the terminal region is directly fixed in a holder (10a) of the device (re claim 13).  It would have been obvious to one skilled in the art to wind the modified stranded wire, with the terminal region, of Trafton on a support, wherein the terminal region is oriented downwards and fixed in a holder as taught by Takiguchi to form a winding component.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Trafton in view of Tanaka and Narozny (2877441).
 	Trafton and Tanaka disclose the invention substantially as claimed, see rejection of claim 1 above.  Trafton and Tanaka do not disclose a PCB comprising contacts for electrical connection, wherein the terminal region is directly connected with the contacts of the PCB.  Narozny discloses an assembly comprising an electrical device comprising a terminal region which has a wire (16) and an enclosure piece (20); and a PCB (11) comprising contacts (12), wherein the terminal region is directly connected with the contacts (Fig. 4).  It would have been obvious to one skilled in the art to directly connect the modified terminal region (modified stranded wire 12 and enclosure piece 18) of Trafton with contacts of a PCB as taught by Narozny to form an electrical interconnection thereof.

Response to Arguments
Applicant’s arguments with respect to claims 1, 25, and 26 have been considered but are moot in view of new ground of rejection.
 	 
Contact Information

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847